Exhibit 10.10
SPECTRUM PHARMACEUTICALS, INC.
TERM SHEET FOR 2009 INCENTIVE AWARD PLAN
RESTRICTED STOCK AWARD
FOR GOOD AND VALUABLE CONSIDERATION, Spectrum Pharmaceuticals, Inc. (the
“Company”), hereby awards to the Purchaser named below (the “Award”) the number
of shares of its common stock (the “Common Stock”), that are covered by this
Award, as specified below upon the terms and subject to the conditions set forth
in this Term Sheet, the Spectrum Pharmaceuticals, Inc. 2009 Incentive Award Plan
(the “Plan”) and the Standard Terms and Conditions (the “Standard Terms and
Conditions”) promulgated under such Plan, each as amended from time to time (the
Term Sheet and the Standard Terms and Conditions, as in effect at the time of
the execution of the Term Sheet, together constituting the “Award Agreement”
between the Purchaser and the Company). This Award is granted pursuant to the
Plan and is subject to and qualified in its entirety by the Standard Terms and
Conditions.

     
Name of the Purchaser:
   
Award Date:
   
Number of Shares of Restricted Stock:
   
Vesting Schedule:
   

By accepting this Term Sheet, Participant acknowledges that he or she has
received and read, and agrees that this Award shall be subject to, the terms of
this Term Sheet, the Plan and the Standard Terms and Conditions.
Purchaser acknowledges that Purchaser has been advised to consult his or her
personal tax advisor as to the specific tax consequences of this Award and
whether an election of Section 83(b) of the Internal Revenue Code, as amended,
with respect to this Award will be in Purchaser’s best interests in light of
Purchaser’s personal tax situation.
IN WITNESS WHEREOF, the Company has caused this Restricted Stock Award to be
executed by its duly authorized officer.

     
 
  SPECTRUM PHARMACEUTIALS, INC.
 
   
 
   
 
   
 
  Name
 
  Title

[Participant/Spouse Signature page follows on the reverse side of this Term
Sheet]

 

 



--------------------------------------------------------------------------------



 



PARTICIPANT’S ACCEPTANCE
The undersigned hereby accepts the foregoing Restricted Stock Award and agrees
to the terms and conditions thereof. The undersigned hereby acknowledges that a
copy of the Standard Terms and Conditions and the Plan are available on the
Company’s intranet.

     
 
  PARTICIPANT
 
   
 
   
 
   
 
  Signature

By his or her signature below, the spouse of the Participant, if Participant is
legally married as of the date of his or her execution of this Term Sheet,
acknowledges that he or she has read this Term Sheet, the Standard Terms and
Conditions and the Plan and is familiar with the terms and provisions thereof,
and agrees to be bound by all the terms and conditions of this Term Sheet, the
Standard Terms and Conditions and the Plan.

     
 
   
 
   
 
  Signature of Spouse

                    OR
By his or her signature below, the Participant represents that he or she is not
legally married as of the date of execution of this Term Sheet.

     
 
  PARTICIPANT
 
   
 
   
 
   
 
  Signature

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO
SPECTRUM PHARMACEUTICALS, INC.
STANDARD TERMS AND CONDITIONS FOR
RESTRICTED STOCK AWARDS
These Standard Terms and Conditions apply to any shares of Common Stock awarded
under the Spectrum Pharmaceuticals, Inc. 2009 Incentive Award Plan (the “Plan”)
to employees, members of the Company’s Board of Directors and other Service
Providers, which are identified as shares of “Restricted Stock” and are
evidenced by a Term Sheet or an action of the Administrator that specifically
refers to these Standard Terms and Conditions. Capitalized terms not otherwise
defined herein shall have the meaning set forth in the Plan.

1.  
TERMS OF RESTRICTED STOCK AWARD
     
In consideration for past services provided to Spectrum Pharmaceuticals, Inc.
(the “Company”), the Company has granted (the “Award”) to the Purchaser named in
the Term Sheet provided to said Purchaser herewith (the “Term Sheet”) the number
of shares of its common stock (the “Restricted Stock”) that are covered by this
Award, set forth in the Term Sheet, upon the other terms and subject to the
conditions set forth in the Term Sheet, these Standard Terms and Conditions (as
amended from time to time), and the Plan (the Term Sheet and the Standard Terms
and Conditions, as in effect at the time of the execution of the Term Sheet,
together constituting the “Award Agreement” between the Purchaser and the
Company). For purposes of the Award Agreement, any reference to the Company
shall include a reference to any Subsidiary.
  2.  
VESTING OF RESTRICTED STOCK

  A.  
Subject to Section 2.B below, the shares of Restricted Stock shall become vested
as specified in the box labeled “Vesting Schedule” on the Term Sheet. Each date
upon which shares of Restricted Stock vest pursuant to the Vesting Schedule may
constitute a taxable event (see Section 7, below).
    B.  
In the event that the Purchaser’s Continuous Service is terminated for any
reason, any part of the Award that is unvested as of such termination date shall
remain unvested (the “Unvested Shares”) and shall be subject to forfeiture as
set forth in Section 3 below.

3.  
RECONVEYANCE UPON TERMINATION OF SERVICE
     
In the event that the Purchaser’s Continuous Service terminates for any reason,
all of the Unvested Shares shall be immediately forfeited without any further
action by the Company or the Purchaser. Upon the occurrence of such a
forfeiture, the Company shall become the legal and beneficial owner of the
Unvested Shares being forfeited and all rights and interests therein or relating
thereto, and the Company shall have the right to retain and transfer to its own
name the number of Shares being forfeited by Purchaser. In the event any of the
Unvested Shares are forfeited under this Section 3, all shares of stock, capital
stock or other securities or property received by or distributed to the
Purchaser with respect to the Unvested Shares being forfeited shall also be
forfeited.
  4.  
RIGHTS AS A STOCKHOLDER
     
Except as otherwise provided herein, upon and execution of the Term Sheet by the
Purchaser, the Purchaser shall have all the rights of a stockholder with respect
to said shares of Restricted Stock, subject to the restrictions herein,
including the right to vote the shares of Restricted Stock and to

 

 



--------------------------------------------------------------------------------



 



   
receive all dividends or other distributions paid or made with respect to the
shares of Restricted Stock; provided, however, that any and all cash dividends
paid on such shares of Restricted Stock and any and all shares of stock, capital
stock or other securities or property received by or distributed to the
Purchaser with respect to the shares of Restricted Stock as a result of any
stock dividend, stock split, reverse stock split, recapitalization, combination,
merger, sale, reclassification, or similar change in the capital structure of
the Company shall also be subject to forfeiture in accordance with Section 3 and
the restrictions on transfer in Section 8 until shares are no longer Unvested
Shares.

   
Certificates or equivalent electronic form evidencing shares of Restricted Stock
shall remain in the possession of the Company until such shares have vested in
accordance with the terms of the Term Sheet, and shall be released to the
Purchaser in book-entry or equivalent electronic form upon vesting.
  5.  
RESTRICTIONS ON RESALES OF AWARD SHARES
     
The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Purchaser or other subsequent transfers by the Purchaser of any shares of
Restricted Stock awarded pursuant to the Award Agreement, including without
limitation (a) restrictions under an insider trading policy, (b) restrictions
designed to delay and/or coordinate the timing and manner of sales by the
Purchaser and other stockholders, (c) restrictions as to the use of a specified
brokerage firm for such resales or other transfers or (d) restrictions under
federal or state securities laws.
  6.  
ADJUSTMENTS TO RESTRICTED STOCK
     
Upon or in contemplation of any reclassification, recapitalization, stock split,
reverse stock split or stock dividend; any merger, combination, consolidation or
other reorganization; any split-up, spin-off, or similar extraordinary dividend
distribution in respect of the Common Stock (whether in the form of securities
or property); any exchange of Common Stock or other securities of the Company,
or any similar, unusual or extraordinary corporate transaction in respect of the
Common Stock; or a sale of substantially all the assets of the Company as an
entirety; then the Company shall, in its sole discretion and in such manner, to
such extent (if any) and at such time as it deems appropriate and equitable in
the circumstances, make adjustments if appropriate in the number of shares of
Restricted Stock awarded.
  7.  
INCOME TAXES

  A.  
The Purchaser (and not the Company) shall be responsible for the Purchaser’s own
tax liability that may arise as a result of the acquisition of the shares of
Restricted Stock. The Purchaser shall consider the advisability of all tax
elections in connection with the purchase of the shares of Restricted Stock,
including the making of an election under Section 83(b) under the Internal
Revenue Code of 1986, as amended (“Code”); the Company has no responsibility for
the making of such Section 83(b) election. In the event the Purchaser determines
to make a Section 83(b) election, the Purchaser agrees to timely provide a copy
of the election to the Company as required under the Code.
    B.  
Withholding.

  1.  
The Company shall be entitled to require payment of any sums required by
federal, state or local tax law to be withheld with respect to the transfer of
the Restricted Stock or the lapse of the Repurchase Right with respect to the
Restricted Stock, or any other taxable event related thereto. The Company may
permit the Purchaser to make such payment in one or more of the forms specified
below:

 

 



--------------------------------------------------------------------------------



 



  (a)  
by cash or check made payable to the Company;
    (b)  
by the deduction of such amount from other compensation payable to the
Purchaser;
    (c)  
by tendering Shares which are not subject to the Repurchase Right and which have
a then current Fair Market Value not greater than the amount necessary to
satisfy the Company’s withholding obligation based on the minimum statutory
withholding rates for federal, state and local income tax and payroll tax
purposes; or
    (d)  
in any combination of the foregoing.

  2.  
In the event the Purchaser fails to provide timely payment of all sums required
by the Company pursuant to Section 7.B., the Company shall have the right and
option, but not obligation, to treat such failure as an election by the
Purchaser to provide all or any portion of such required payment by means of
tendering Shares in accordance with Section 7.B(1)(c).

8.  
TRANSFERABILITY OF RESTRICTED STOCK
     
Until vested, shares of Restricted Stock may not be sold, pledged or otherwise
encumbered or disposed of and shall not be assignable or transferable except by
will, the laws of descent and distribution or pursuant to a DRO entered by a
court in settlement of marital property rights, except as specifically provided
in the Award Agreement.
     
Any share certificate(s) evidencing any Unvested Shares shall be endorsed with
the following legend and any other legend(s) that may be required by any
applicable federal or state securities laws:

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE IN FAVOR
OF THE COMPANY AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF
ARESTRICTED STOCK AWARD TERM SHEET, THE PLAN AND STANDARD TERMS AND CONDITIONS
GOVERNING SUCH SHARES, ALL OF WHICH ARE ON FILE WITH THE SECRETARY OF THE
COMPANY.”
The Purchaser agrees that, in order to ensure compliance with the restrictions
referred to herein, the Company may issue appropriate “stop transfer”
instructions to its transfer agent, if any, and that, if the Company transfers
its own securities, it may make appropriate notations to the same effect in its
own records.
The Company shall not be required (1) to transfer on its books any shares of
Restricted Stock that have been sold or otherwise transferred in violation of
any of the provisions of these Standard Terms and Conditions, or (2) to treat as
owner of such shares of Restricted Stock or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such shares shall have
been so transferred.

 

 



--------------------------------------------------------------------------------



 



9.  
THE PLAN AND OTHER AGREEMENTS
     
In addition to these Standard Terms and Conditions, the Award shall be subject
to the terms of the Plan, which are incorporated into these Standard Terms and
Conditions by this reference. A copy of the Plan, and the accompanying
prospectus, is available at the Company’s intranet site.
     
The Standard Terms and Conditions and the Plan constitute the entire
understanding between the Purchaser and the Company regarding the Award. Any
prior agreements, commitments or negotiations concerning the Award are
superseded.
     
Notwithstanding any other provision of the Plan or the Award Agreement, if
Purchaser is subject to Section 16 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), the Plan, the shares of Restricted Stock and the
Award Agreement shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by applicable law,
the Award Agreement shall be deemed amended to the extent necessary to conform
to such applicable exemptive rule.
  10.  
NO EMPLOYMENT RIGHT
     
Nothing in the Plan, in the Award Agreement or any other instrument executed
pursuant to the Plan shall confer upon the Purchaser any right to continue in
the Company’s employ or service nor limit in any way the Company’s right to
terminate the Purchaser’s Continuous Service at any time for any reason.
     
Notwithstanding anything in the Award Agreement or the Plan to the contrary, the
Award Agreement shall be governed by and are subject to the terms and conditions
of the Purchaser’s employment agreement, if applicable, with the Company.
  11.  
DEFINITIONS
     
For purposes of these Standard Terms and Conditions, the following defined terms
shall have the meaning ascribed below:
     
“Continuous Service” means (i) employment by either the Company or any
Subsidiary, or by a corporation or a parent or subsidiary of a corporation that
provides for the continuance or assumption of the Award Agreement or the
substitution for the Award Agreement of a new agreement of comparable value
covering shares of a successor corporation (with appropriate adjustments as to
the number and kind of shares and the purchase price), which is uninterrupted
except for vacations, illness (except for Disability), or leaves of absence
which are approved in writing by the Company or such other employer corporation,
(ii) service as a member of the Board until the Purchaser dies, resigns, is
removed from office, or the Purchaser’s term of office expires and he or she is
not reelected, or (iii) so long as the Purchaser is engaged as Service Provider
to the Company or other corporation referred to in clause (i) above.
  12.  
GENERAL
     
In the event that any provision of these Standard Terms and Conditions is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.

 

 



--------------------------------------------------------------------------------



 



The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.
These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.
All questions arising under the Plan or under these Standard Terms and
Conditions shall be decided by the Administrator in its sole and absolute
discretion.
The validity, construction, interpretation, and effect of this Award Agreement
shall be governed by and determined in accordance with the laws of the State of
California.

 

 